10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

RK

UNITED STATES OF AMERICA,
Plaintiff,
2:17-cr-00176-JAD-VCF
VS. MINUTE ORDER
ROBERT FOLSOM,
Defendant.

 

 

 

 

The court has received a copy of the forensic mental health evaluation for Robert Folsom. A copy
is filed under seal contemporaneously with this order. The Clerk of Court is directed to mail a copy of
the sealed forensic mental health evaluation to the government and defense counsel.

Accordingly,

IT IS HEREBY ORDERED that a status hearing is scheduled for 11:00 AM, November 12, 2019,

in Courtroom 3D.

DATED this 5th day of November, 2019. Lz aan

CAM FERENBACH
UNITED STATES MAGISTRATE JUDGE

 

 
